Citation Nr: 0734766	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder 
and major depression.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1982 to February 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Boston, Massachusetts, which, in pertinent part, denied the 
above claims.  In April 2006, as a result of a change in 
domicile of the veteran, jurisdiction of this matter was 
transferred to that of the RO located in Providence, Rhode 
Island.

In November 2006, the veteran stated that she had fired her 
attorney and that she was representing herself in this 
matter.

In November 2006, the veteran had been scheduled to appear at 
a video conference hearing before a Veterans Law Judge, but 
she failed to appear as scheduled.

This matter was previously before the Board in April 2007, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran did not serve in combat and the record does 
not include credible supporting evidence verifying the 
occurrence of her claimed in-service personal assault 
stressor.

2.  A psychiatric disorder, to include a bipolar disorder and 
major depression, was not shown in active service or for many 
years thereafter; nor was a psychosis shown to be manifested 
to a compensable degree during the first post service year.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  The criteria for service connection for a psychiatric 
disorder, to include bipolar disorder and major depression, 
have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303(d), 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In March 2004, prior to the initial adjudication of the 
veteran's service connection claims, and in May 2007, she was 
notified of the evidence not of record that was necessary to 
substantiate her claims.  She was told what information that 
she needed to provide, and the information and evidence that 
VA would attempt to obtain.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by letter 
dated in March 2006.  Nevertheless, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

In light of the foregoing, the Board finds that adequate 
notice was provided to the appellant prior to the transfer 
and certification of the veteran's case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

The veteran's relevant service and VA medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA examination in April 2004.  This 
examination was thorough in nature, based upon a review of 
the veteran's entire claims file, and provided relevant 
findings that are deemed to be more than adequate.  Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

Although not shown in service, service connection may still 
be granted for psychoses when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be also granted for any 
disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

Specific PTSD Criteria

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997). 

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.   
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

PTSD

The veteran asserts that she currently has PTSD that is the 
result of a sexual assault experienced some time between 
April 1982 and June 1982 during her period of active service.  
A review of her service medical records reveals no evidence 
of a report of or treatment for residuals of a sexual assault 
during her period of active service.  Her service personnel 
records reveal that at that time, she was a private in 
Company C of the 5th Battalion, 4th Training Brigade, 
stationed at Fort Leonard Wood, Missouri.  The records also 
show that in June 1982, she was transferred to the 62nd 
Supply and Support Company in Fort Hood, Texas.  

Service personnel records also show that in June 1983, the 
veteran received an Army Achievement Medal for meritorious 
achievement; in June 1983, she was promoted to Specialist 
Four following demonstrated patriotism, valor, fidelity, and 
professional excellence; and in February 1985, she qualified 
for the Good Conduct Medal, following demonstrated exemplary 
behavior, efficiency and fidelity.

In support of her claim for service connection, in April 
2004, the veteran underwent a VA PTSD examination.  The 
veteran's claims file was reviewed by the examiner who 
indicated that it was not informative as to the stressful 
event that the veteran reported.  The veteran was said to 
have had no history of  psychiatric hospitalizations, but had 
three detoxification hospitalizations, in 1999, 2000, and 
2003.  The veteran denied any legal problems prior to 
service, but that she "partied" a lot as an adolescent and 
experimented with some drugs and alcohol.  She denied any 
traumatic events such as physical or sexual abuse as a child 
or adolescent. 

She indicated that her asserted stressful event took place 
during service while at Fort Wood, Missouri.  She described 
that she had gone into an enlisted men's club on base and had 
struck up a conversation with a man by the name of Mac who 
persuaded her to join him and four other Army enlisted men in 
going into the local town to have a party.  She added that 
they stopped at a liquor store and purchased additional 
spirits.  She indicated that they went to a nearby motel 
where she had sexual intercourse with Mac.  Following this, 
she was too intoxicated to continue to party and remained in 
her room alone to sleep.  She indicated that she had passed 
out, and when she eventually came to, she discovered a man 
who she did not know on top of her.  When he finished his 
sexual activity with her, another soldier who had been 
present prepared to assault her as well.  At that point she 
got up, pushed him away, and went to the door where upon 
opening it she saw a line of servicemen waiting to enter and 
take their turn with her.  At that point she locked herself 
in the bathroom, and was subsequently persuaded to come out 
of the bathroom by the man she knew as Mac and several others 
of the original group with whom she had left the base.  She 
stayed there through the night and took a cab back to the 
post in the morning.  She stated that she did not report the 
sexual assaults because she only had two weeks to go in her 
training, and she felt that because she had been intoxicated 
and had voluntarily had sexual intercourse with a man on the 
same night, she would not be believed.  She stated, however, 
that one week later she attended a mandatory rape prevention 
class for all female soldiers on base and heard of a rape 
incident which exactly mirrored her experience.  She 
subsequently finished her training and went on Texas.  She 
began having traumatic stress symptoms shortly thereafter.

Following mental status examination, she was diagnosed with 
non-combat related PTSD secondary to a sexual assault while 
in the United States Army with continued chronic symptoms 
from this; alcohol abuse in early remission; marijuana abuse 
in early remission; bipolar disorder type II, by history in 
some remission, secondary to medication.  The examiner 
indicated that based on the veteran's report which appeared 
to be highly credible, she met the criteria for non-combat 
related stress in the form of multiple sexual assault while 
in service.  She states that ever since the assault, she had 
a number of symptoms that appeared to be associated with 
this.  She would have recurrent nightmares and would cry out 
"no, no, no" in her sleep.  She added that these dreams 
began in Texas shortly after her basic training and within a 
month or so of the sexual assault, and that they continued to 
the present.  She described avoiding hotel rooms, being 
uncomfortable alone, and being irritable with others, men in 
particular.

In August 2005, the veteran submitted an Information In 
Support Of Claim For Service Connection For PTSD Secondary To 
Personal Assault form, wherein she reiterated a history of 
personal assault as described above in the April 2004 VA 
examination.

VA outpatient treatment records dated from December 2003 to 
January 2007 show intermittent treatment for symptoms 
associated with PTSD, bipolar affective disorder, depression, 
alcohol dependence and drug dependence.

A lay statement from a former spouse of the veteran received 
by the RO in October 2006 shows that he reported that the 
veteran had mentioned to him that she had been raped by some 
follow soldiers while at a gathering.  He stated that this 
had bothered the veteran, along with other problems.  He 
added that he had been excused from being a juror in 1997 
because he had known someone who was raped. 

After review, the Board concludes that the record does not 
contain evidence corroborating the veteran's claimed in-
service stressors of sexual assault.

As noted above, the veteran's service medical records are 
silent for any physical or sexual assaults.  There are no 
subsequent psychiatric complaints or findings thereafter in 
her service medical records.  Likewise, her service personnel 
records contain no reports of any physical or sexual assault.

In addition, the veteran's service personnel records do not 
show any indication of any behavior change during the period 
in which the alleged assaults occurred or shortly thereafter.  
In this regard, the Board notes that her service personnel 
records show that between June 1983 to February 1985, she 
demonstrated exemplary performance to the degree where she 
qualified for Army Achievement Medal, a  Good Conduct Medal, 
and a promotion to the rank of Specialist Four.  There are no 
subsequent reports of poor work performance or poor behavior.  
Thus, the Board finds no evidence of deterioration in work 
performance.  See 38 C.F.R. § 3.304(f).

The Board also notes that although the veteran was 
transferred from Fort Leonard Wood, Missouri, to Fort Hood, 
Texas, in June 1982, there is no indication in the personnel 
records this was made pursuant to her request.  See Id.  This 
appears to be done because she was at the end of her training 
period.

The Board has also considered the October 2006 statement from 
the veteran's former spouse.  Although, he described that the 
veteran had mentioned to him that she had been raped by 
follow soldiers while at a gathering, the statement does not 
provide any specific information which would permit the 
asserted incident to be corroborated.

In sum, the veteran has not submitted any credible evidence 
corroborating her claimed in-service stressor.  In this 
regard, the Board observes that the record does not contain 
any records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; and only 
the statement from her former spouse which did not provide 
any specific information regarding the asserted stressful 
event.  In addition, his statement is not probative as there 
is no indication that he knew the veteran at the time of the 
alleged.  Likewise, the Board observes that the record is 
void of any behavior changes that may constitute credible 
evidence of the stressor such as a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes while in 
service.  The Board points out that her service personnel 
records reflect only outstanding work performance.  

The Board recognizes that the record contains medical 
evidence indicating a diagnosis of PTSD related to active 
military service.  However, this diagnosis was made in April 
2004, more than 20 years following the date of the asserted 
personal assault in service.  The examiner qualified that the 
veteran's claims file was not informative as to the stressful 
event that the veteran reported.  The examiner based his 
diagnosis on a history as provided to him by the veteran.  
However, a medical diagnosis is only as credible as the 
history on which it was based.  See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[ a diagnosis "can be no better than the facts alleged by the 
appellant."].  In the instant case, there is no probative 
evidence which corroborates the veteran's asserted rape in 
service.  As, such, the 2004 VA psychiatrist finding that the 
veteran has PTSD due to a service sexual assault lacks 
probative value.

When viewed against the background of the service medical 
records which are negative for any stressful event, and the 
lack of any probative evidence of any such incident, the 
medical opinions of record that relate the veteran's 
diagnosed psychiatric condition to incidents described from 
service, are not probative evidence of the occurrence of the 
underlying events.  See Moreau v. Brown, 9 Vet App 389 
(1996).  While a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann, 5 Vet. App. 
at 233 [the Board was not bound to accept opinions of two 
doctors who made diagnoses of PTSD almost twenty years 
following appellant's separation from service and who 
necessarily relied on history as related by appellant].

The RO has undertaken significant measures to assist the 
veteran with verifying her claimed stressor to include 
informing her as to the kind of information that would be 
most helpful to attempting to substantiate the events 
claimed.  The veteran has not provided sufficient details to 
support any further RO efforts at independent corroboration.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied. See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); Gilbert, 1 Vet. App. at 49.


Psychiatric disorder, to include bipolar disorder and major 
depression

With regard to the issue of any other psychiatric disorder, 
including a bipolar disorder and major depression, the 
competent evidence of record has shown that the veteran was 
not treated with symptoms associated with any psychiatric 
disorder during her period of active service.  The veteran's 
separation report of medical examination dated in December 
1984 shows that psychiatric clinical evaluation was normal 
with no personality deviation specified.  This evidence is 
highly probative as to the veteran's condition at the time of 
her release from active duty, as it was generated with the 
specific purpose of ascertaining her then-psychiatric 
condition.  

The first post-service evidence of a diagnosed psychiatric 
disorder was not until a December 2003 VA outpatient 
treatment record, more than 18 years following discharge from 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Next, the competent evidence of record does not suggest that 
the veteran's current psychiatric disorder was caused by her 
period of service.  Specifically, no treating physician has 
established a relationship between the veteran's current 
bipolar disorder or depression and active duty.  While the 
April 2004 examiner attempted to associate the veteran's PTSD 
with her reported experiences in service, there was no nexus 
provided between any other diagnosed psychiatric disorder and 
service.  As the evidence of record has not established a 
nexus between the events in-service and a presently-diagnosed 
bipolar disorder or depression, service connection must be 
denied.  See Hickson, 12 Vet. App. at 253.

Further, there is no indication that the veteran had a 
diagnosis of a psychosis which had become manifested to a 
compensable degree during the first year following her 
separation from service.  Accordingly, entitlement to service 
connection for a psychosis on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has considered the written statements and sworn 
testimony of the veteran and her former spouse in support of 
her claim that she has a psychiatric disorder as a result of 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, she is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu, 2 Vet. App. at 482.

In essence, the veteran developed a psychiatric disorder more 
than 18 years following service separation.  As noted above, 
establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  In this case, there is no 
medical evidence of a nexus between her active duty and a 
current psychiatric disorder.

Accordingly, the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include bipolar 
disorder and major depression, is denied.  Although she is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a psychiatric disorder, to include bipolar 
disorder and major depression.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for PTSD is denied.

Service connection for bipolar disorder and major depression 
is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


